Judgment denying petitioner's application for a license for the operation of an employment agency in the City of Few York, unanimously reversed, on the law and on the facts, with $50 costs to petitioner-appellant, and the matter remanded to respondent for reconsideration of said application in accordance herewith. We agree with respondent’s contention that he is not limited, in rejecting applications because of unsuitability of the name under which the agency is proposed to be operated, to those instances which are set out in the statute. But we are not in accord with his determination that any use of the word “ consultant ” is proscribed. In proper context the word is fitting and an absolute ban is therefore arbitrary. If it appears that a proposed name is intended to mislead or misinform, it may well be within the power of the respondent to reject an application for an employment agency license. However, “ counselling services ” are within the statutory definition of an employment agency. (General Business Law, § 171, subd. 2, par. [b].) In light of this, the proposed name or some substitute name which may include the concept of consultation should be reconsidered. Concur — Breitel, J. P., Valente, McFally, Stevens and Steuer, JJ. [46 Misc 2d 402.]